Title: To John Adams from C. W. F. Dumas, 20 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur

20 mars 1781



J’ai l’honeur de la vôtre du 17; et celui d’y répondre, que par la Constitution le Présidt. n’a point le Droit de Supprimer les Papiers adressés à L. H. P., ni de les remettre à un autre. Mais L. H. P. mêmes, peuvent, Si elles le jugent à propos, se dispenser, ou différer, de répondre à de telles Pieces. Or vous vous souvenez sans doute, Monsieur, que je vous ai prévenu, que tel pourroit bien être le parti qu’ils prendroient, sur-tout dans le cas présent, où l’Angleterre n’a pas donné de réponse encore aux ouvertures de la Russie. Les Ministres admis ici sont dans l’usage, quand ils s’adressent au Président, de douer en même temps, par politesse, une Copie de leur Mémoire au Gd. Pensionaire d’Hde. Mais vous savez que celui-ci doit encore réponse à la Lettre qui lui avoit été écrite par la Commission Plénipe. Américaine de Paris en 1778; je n’ai donc pu, ni ne puis, vous conseiller, ni déconseiller de suivre cet usage, lequel d’ailleurs j’ignorois, ne l’ayant appris qu’aujourd’hui: car je ne crois pas qu’il répondroit à la Lettre que vous lui auriez écrite, ou que vous lui écririez encore à ce sujet.
J’ai écrit à Mrs. De Neufville, pour savoir s’ils ont établi ici un Correspondant pour y négocier de vos Obligations: et j’attends leur réponse là-dessus, que je me ferai un devoir de vous communiquer. Ce que je sais, c’est qu’ils ont fait passer ici des plans de la Négociation, en ayant vu un entre les mains d’un Négociant ici.
Je sens que la tâche de signer tant de milliers de fois son nom, est autant de mille fois moins agréable, que celle de rédiger une Constitution. Si c’étoit une occupation que je pusse partager avec vous, je vous offrirois, Monsieur, ma présence à Leide pendant cette huitaine, ou il n’y a rien à faire ici, parce que les Etats d’Hollde. sont séparés.
Je conviens avec vous, que la paix, dont on parle tant, n’est qu’une amorce pour faire des dupes. Mais je ne saurois dire quand l’illusion finira. Je voudrois seulement que cela, et le repos de l’Amérique, dépendissent de moi.
Rien n’est encore décidé de la Cour de Justice d’hollde. Et je commence à douter que l’on décide jamais cette affaire.
Dans ce moment je reçois l’honnorée vôtre d’hier. Je vous remercie de la communication, qui me fait grand plaisir. Je crois que le plus prudent est de ne rien dire de cela sur-tout à l’Envoyé de Russie, jusqu’à-ce que Mr. Dana ait reçu sa Commission. Si quelque raison imprévue me faisoit changer d’idée, je vous le marquerai. J’ai l’honneur d’être avec un grand respect, Monsieur Votre très très-humble & très-obéissant serviteur

Dumas

 
du mercredi 21 Mars 1781
P.S.
Cette Lettre étoit écrite; et j’allois la porter à la poste hier; lorsque je fus détourné par le bruit qui commençoit à se répandre de la prise de St. Eustache par les Anglois. Cela s’est confirmé en plein ce matin. Il faudra voir quelle sensation cela fera non seulement sur la nation en général, mais aussi, et sur-tout, à Amsterdam.
On m’a donné avis d’un autre projet des Anglois contre la Repe. Je l’ai communiqué ce matin à une personne en grande relation avec la Cour. Nous verrons si l’on m’en saura quelque gré: et si cela est, je vous en ferai part, ainsi que de l’impression que je remarquerai qu’aura fait ici l’affaire de St. Eustache.
